In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00186-CR
______________________________


GERALD W. GRAVES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 20,322-A





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Gerald W. Graves has filed an appeal from the revocation of his community supervision
based on his plea of true to stipulated evidence.  He retained counsel for appeal.  Counsel withdrew
by permission of this Court on December 17, 2002, after he had reviewed the record and concluded 
there were no viable grounds on which an appeal could be successfully pursued.  See McCoy v. Court
of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 436 (1988).
	Graves' brief was then due by December 27, 2002.  Graves asked this Court for additional
time to hire counsel, and we granted him a thirty-day extension to January 27, 2003.  He did not hire
new counsel, file a brief, or contact this Court.  On February 28, 2003, we wrote Graves, warning
him that, if he did not pursue his appeal, it would be subject to dismissal for want of prosecution. 
See Stavinoha v. State, 82 S.W.3d 690 (Tex. App.-Waco 2002, no pet.); Bush v. State, 80 S.W.3d
199 (Tex. App.-Waco 2002, no pet.); see also McDaniel v. State, 75 S.W.3d 605 (Tex.
App.-Texarkana 2002, no pet.); Rodriguez v. State, 970 S.W.2d 133, 135 (Tex. App.-Amarillo
1998, pet. ref'd).
	Graves has not contacted this Court, hired new counsel, or made any effort since that date
to pursue this appeal.




	We dismiss the appeal.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	July 29, 2003
Date Decided:		July 30, 2003

Do Not Publish